Order, Supreme Court, New York County, entered September 20, 1972, denying defendant’s motion for discovery of certain medical reports, affirmed, without costs and without disbursements. The background of this appeal involves two previous orders, and resolution .of the appeal, as noted in the dissenting opinion depends on interpretation óf the. first such order. That first order followed the provisions for exchange of medical information outlined in 22 NYCRR 660.11(b). The subsequent orders- of Justices Spiegel and Di Fede also followed the same outline. The medical reports involved in this appeal are of a dtictor who .will not testify at the trial. Accordingly, denial of discovery of this report was proper (22 NYCRR 660.11 [b] [1]). Concur — McGivern, J. P., Nunez and Lane, JJ.; Markewich and Steuer, JJ., dissent in the following memorandum by Steuer, J.: We dissent. The resolution of this application depends on the interpretation of the prior order which was not appealed and is the' law of the cáse. That order clearly provided in separate paragraphs that defendant was entitled to discovery of all reports by doctors who examined plaintiff and who were going to testify in her behalf, and, secondly, required plaintiff to authorize the disclosure of all hospitals and doctors’ records of any doctor who'had treated her. Accordingly, defendant would be entitled to have disclosed .the records of Dr. Fisher, as distinct from any report he might have made, regardless of the fact that he might not be called as a witness.